UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chekib Ben Chikh,                                                                 5/7/2021
                                 Plaintiff,
                                                             1:20-cv-02526 (SDA)
                     -against-
                                                             ORDER
 World of Wine Inc. et al,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         This case contains claims under the Fair Labor Standards Act. On March 11, 2021, the

parties submitted their proposed settlement agreement. (ECF No. 27.) On May 5, 2021, an Order

was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 29.) Having reviewed the proposed settlement, the Court

finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d

Cir. 2015). The settlement is approved.

         Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement. The Clerk is respectfully requested to close the case.

SO ORDERED.

Dated:          New York, New York
                May 7, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
